Case 1:19-cr-20795-TLL-PTM ECF No. 50, PageID.198 Filed 01/15/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                              Case Number: 19-CR-20795
v.
                                                              Honorable Thomas L. Ludington
CHRISTOPHER PAUL BOTIMER,                                     Magistrate Judge Patricia T. Morris

                  Defendant.
________________________________________/

       ORDER ADOPTING REPORT AND RECOMMENDATION, ACCEPTING
       DEFENDANT’S PLEA OF GUILTY, AND TAKING THE RULE 11 PLEA
                   AGREEMENT UNDER ADVISEMENT

       On December 7, 2020, Magistrate Judge Patricia T. Morris conducted a plea hearing

pursuant to Defendant Christopher Paul Botimer’s consent. The Magistrate Judge issued her

Report and Recommendation on December 9, 2020, recommending that this Court accept

Defendant’s plea of guilty. ECF No. 43.

       Although the Magistrate Judge’s report explicitly stated that the parties to this action could

object to and seek review of the recommendation within fourteen days of service of the report,

neither Plaintiff nor Defendant filed any objections. The failure to file objections waives any right

to appeal the Magistrate Judge’s findings that Defendant was competent to enter a plea, and that

the plea was entered knowingly, voluntarily, without coercion, and with a basis in fact. See Fed.

R. Crim. P. 11(b); Thomas v. Arn, 474 U.S. 140, 149 (1985).

       Accordingly, it is ORDERED that the Magistrate Judge’s Report and Recommendation,

ECF No. 43, is ADOPTED.
Case 1:19-cr-20795-TLL-PTM ECF No. 50, PageID.199 Filed 01/15/21 Page 2 of 2




       It is further ORDERED that Defendant’s plea of guilty is ACCEPTED, and the Rule 11

Plea Agreement, ECF No. 41, is taken UNDER ADVISEMENT.


Dated: January 15, 2021                               s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge




                                           -2-
